Exhibit 10.1
 
NOVATION AND SETTLEMENT AGREEMENT
 
This Novation and Settlement Agreement ("Novation"), effective for all purposes
July 31, 2010, amends that certain Participation Agreement (the "Agreement")
dated effective the 12th day of March, 2010 by and between Upland Oil and Gas,
LLC Sucursal del Peru, a Texas limited liability company acting through its
branch registered under the laws of the Republic of Peru ("Operator"), and Gulf
United Energy del Peru, Ltd., a company organized and existing under the laws of
the British Virgin Islands ("Gulf”). Operator and Gulf are sometimes referred to
collectively as "Parties" and individually as "Party."
 
WITNESSETH:
 
WHEREAS, bona fide differences have arisen between the Parties regarding payment
and operations that occurred under the Agreement;
 
WHEREAS, the Parties wish to work together and desire to move forward and
potentially attract new investors, making it necessary to resolve their
differences in a compromise fashion, not as an admission of wrong doing by any
Party, but simply to avoid trouble and expense and promote certainty;
 
NOW THEREFORE, in consideration of the mutual covenants set forth in this
Novation, the Parties agree as follows:
 
I. DEFINITIONS
 
1.1 Unless otherwise defined herein, terms defined in the Block XXIV License
Contract or the TEA Agreement when used in this Novation shall have the same
meaning as defined in the Block XXIV License Contract or TEA Agreement, as
applicable.
 
1.2 Terms specially defined herein include:
 
"Block XXIV JOA" means the Operating Agreement dated July 23, 2007 between
Operator, Endevco Eureka Del Peru S.A.C., and East Cameron Partners Del Peru
S.A.C., together with all future amendments of the same.
 
"Block XXIV License Contract" means the License Contract for Exploration and
Exploitation of Hydrocarbons for Block XXIV dated March 21, 2007 between
Operator, Endevco Eureka del Peru S.A.C., East Cameron Partners del Peru S.A.C.
and PeruPetro S.A.
 
"Block XXIV Partial Reassignment" is defined in Section 3.01.
 
"Block XXIV Participating Interest" means: (i) a percentage of the rights and
obligations of Contractor under the Block XXIV License Contract and (ii) the
rights and obligations under the JOA attributable to said interest, all subject
to a proportionate part of the License Override and the Pollack Net Production
Interest, together with any subsequent override, profits interest, or other
interest granted by Operator in good faith to third parties in order to explore
or develop the Contract Area.
 
 

--------------------------------------------------------------------------------

 
"Contract Area" shall have the same meaning as such term is defined in the Block
XXIV License Contract.
 
"Contractor" means all of the parties to the Block XXIV License Contract, except
PeruPetro S.A., and their successors and permitted assigns.
 
"Effective Date" means July 31, 2010.
 
"Escrow Agent" means Davis, Gerald & Cremer, P.C., attorneys at law.
 
"License Override" means that override granted by that certain Override
Agreement from Block XXIV assigned to HTX Capital, LLC dated the 20th day of
January, 2010.
 
"Initial Block XXIV Assignment" means the Deed of Assignment dated March 12,
2010 from Operator to Gulf of a 35% Block XXIV Participating Interest.
 
"Initial TEA Assignment" means the Deed of Assignment dated March 12, 2010 from
Operator to Gulf of a 35% TEA Interest.
 
"Initial Assignments" means the Initial Block XXIV Assignment and the Initial
TEA Assignment.
 
"JOA" means the Block XXIV JOA or the TEA JO A, as applicable.
 
"On-Going Costs" means any and all costs and expenses incurred in accordance
with the applicable JOA in carrying out Operations conducted on or after the
Effective Date.
 
"Operations" shall have the same meaning as such term is defined in the Block
XXIV License Contract or TEA Agreement as the case may be.
 
"Partial Reassignments" means the Block XXIV Partial Reassignment and the TEA
Partial Reassignment.
 
"Participating Interest" is either a Block XXIV Participating Interest or a TEA
Interest (or both, as applicable).
 
"Pollack Net Production Interest" means that certain Agreement dated November
23, 2009 by and between Adam Pollack and Jorge Rivera.
 
"Required Approvals" is defined in Section 4.05.
 
"Retained Block XXIV Participating Interest" is defined in Section 3.01.
 
"Retained TEA Interest" is defined in Section 3.02.
 
"Stock" means 1,000,000 shares of Gulf United Energy, Inc. common stock (GLFE).
 
"TEA Agreement" means the Regional Studies Agreement dated February 28, 2008
between Petron Resources, LP and PeruPetro S.A. covering Areas I, II, III, and
IV.
 
 

--------------------------------------------------------------------------------

 
"TEA Area" shall have the same meaning as such term is defined in the TEA
Agreement.
 
"TEA Interest" means: (i) an undivided percentage of the rights and obligations
of the Company under the TEA Agreement, and (ii) the rights and obligations
under the JOA attributable to said percent, all subject to a proportionate part
of the TEA Override and the Pollack Net Production Interest together with any
subsequent override, profits interest, or other interest granted by Gulf in good
faith to third parties in order to explore or develop the TEA Area.
 
"TEA JOA" means the Joint Operating Agreement entered into between Operator and
Gulf pursuant to Section 3.11 covering the TEA Agreement and the TEA Area.
 
"TEA Override" means that override granted by that certain Override Agreement by
and between Operator and HTX Capital, LLC dated the 20th day of January, 2010.
 
"TEA Partial Reassignment" is defined in Section 3.02.
 
"The Company" means all of the parties to the TEA Agreement, other than
PeruPetro S.A., and their successors and permitted assigns.
 
Terms defined in the singular shall have the same meaning when used in the
plural and vice versa.
 
II. REPRESENTATIONS AND WARRANTIES
 
2.01 Gulf Warranties.  Gulf hereby represents and warrants to Operator that as
of the date of execution hereof and the Effective Date of this Novation:
 
(a) In making the decision to enter into this Novation and consummate the
transactions contemplated hereby, Gulf has relied solely on the basis of its own
independent due diligence investigation.
 
(b) Gulf has not sold, pledged, transferred, or allowed or has knowledge of a
lien or other encumbrance on any of its rights granted under: (i) the Agreement;
(ii) that certain Deed  of Assignment  from  Operator to  Gulf assigning certain
rights  and obligations under the Block XXIV License Contract granted pursuant
to the Agreement; or (iii) that certain Deed of Assignment from Operator to Gulf
assigning certain rights and obligations under the TEA Agreement granted
pursuant to the Agreement and has full right and ability to make the assignments
herein.
 
2.02 Operator Warranties.  Operator hereby represents and warrants to Gulf that
as of the date of execution hereof and the Effective Date of this Novation:
 
(a) In making the decision to enter into this Novation and consummate the
transactions contemplated hereby, Operator has relied solely on the basis of its
own independent due diligence investigation.
 
 

--------------------------------------------------------------------------------

 
2.03 Additional Operator Warranties. Operator hereby represents and warrants to
Gulf as of the date of execution hereof and the Effective Date of this Novation
that all of the representations and warranties set forth in Schedule 2.03 hereto
are true and correct.
 
2.04 Only Warranties.  Except for the representations and warranties provided in
this Clause 2 and Schedule 2.03, Operator and Gulf make no, and disclaim any,
warranty or representation of any kind, either express, implied, statutory, or
otherwise, including, without limitation, the accuracy or completeness of any
data, reports, records, projections, information, or materials now, heretofore,
or hereafter furnished or made available to each other in connection with this
Novation.
 
III. CONTEMPLATED TRANSACTIONS
 
3.01 Partial Return of Block XXIV Participating Interest. Contemporaneously with
the execution of this Novation, Gulf and Operator shall execute and deliver the
Deed of Assignment in the Form of Exhibit A (the "Block XXIV Partial
Reassignment") to the Escrow Agent by Federal Express, thereby transferring to
Operator, subject to the Required Approvals of the Initial Block XXIV Assignment
and the Block XXIV Partial Reassignment, an undivided thirty percent (30%) of
the Block XXIV Participating Interest (thereby retaining 5%, said retained
percentage being the "Retained Block XXIV Participating Interest").
 
3.02 Partial Return of TEA Interest.   Contemporaneously with the execution of
this Novation, Gulf and Operator shall execute and deliver the Deed of
Assignment in the Form of Exhibit B (the "TEA Partial Reassignment") to the
Escrow Agent by Federal Express, thereby transferring to Operator, subject to
the Required Approvals of the Initial TEA Assignment and the TEA Partial
Reassignment, an undivided thirty three percent (33%) of the TEA Interest
(thereby retaining 2%, said retained percentage being the "Retained TEA
Interest"),
 
3.03 Stock.   As soon as practicable after the execution of this Novation, Gulf
shall transfer the Stock to Operator by a certificate delivered by Federal
Express to the Escrow Agent.
 
3.04 Payment. Contemporaneously with the execution of this Novation, Gulf shall
pay Operator $500,000 by wire transfer in immediately available funds to
Operator's account no. 2521270805 at BBVA Compass Bank, ABA Routing Number
062001182.
 
3.05 Termination.   Upon the occurrence of all the events set forth in Sections
3.01, 3.02, 3.03 and 3.04. the Agreement shall automatically terminate in its
entirety and be void ab initio. This termination and voiding does not permit or
entitle Gulf to the return of any funds transferred to Operator pursuant to the
Agreement and Gulf stipulates and agrees that Upland may retain those funds in
return for the Retained Block XXIV Participating Interest and the Retained TEA
Interest and the consideration given herein.   If the events set forth in
Sections 3.01, 3.02, 3.03 and 3.04 do not timely occur, Operator shall have the
option of declaring this Novation void and pursuing its original remedies, if
any, under the Agreement.
 
3.06 Settlement. Upon the occurrence of all the events set forth in Sections
3.01, 3.02, 3.03 and 3.04, Gulf and Operator accept the covenants and
transactions herein in full accord and satisfaction of their differences and
fully, completely, generally and unconditionally release, acquit and forever
discharge one another from any and all claims, demands, liabilities,
responsibilities, suits, causes of action, judgments and theories of recovery of
whatever nature recognized by any jurisdiction (including, without limitation,
for negligence, gross negligence, strict liability, breach of contract, breach
of any duty, breach of any warranty, whether express or implied, intentional
acts or omissions, contribution, indemnity, punitive or exemplary damages,
consequential or extra-contractual damages) whether legal or equitable, known or
unknown, suspected or unsuspected, vested or contingent, existing by law or
statute, common law, contract, tort or otherwise, growing out of or connected in
any way with the Agreement and any AFE thereunder, the JOA, the Block XXIV
License Contract, the TEA Agreement, or any other business dealing with one
another both known and unknown, foreseeable and unforeseeable, intentional or
accidental, which have existed, may currently exist or do exist, through and
including the Effective Date.
 
 

--------------------------------------------------------------------------------

 
3.07 November 1. 2010. On or before November 1, 2010 (or such later date as may
be mutually agreed by the Parties in a manually signed writing (not email or
electronic signature)), Gulf shall have the right, but not the obligation to pay
$500,000 to Operator by wire transfer in immediately available funds. Upon
receipt of the funds, Operator will assign Gulf within seven (7) days a two and
one-half percent (2.5%) Block XXIV Participating Interest and a two percent (2%)
TEA Interest by means of a Deed of Assignment substantially in the form of
Exhibits A and B. Full and timely payment and Gulfs timely performance under
Sections 3.01 to 3.06 is a condition precedent to Operator's obligation to
assign and Gulfs right to any future assignment, but Gulf shall have no
obligation or liability for failure to pay any amount under this Section 3.07.
 
3.08 December 1. 2010.  If Gulf exercises its option under Section 3.07. on or
before December 1, 2010 (or such later date as may be mutually agreed by the
Parties in a manually signed writing (not email or electronic signature)), Gulf
shall have the right, but not the obligation, to pay $500,000 to Operator by
wire transfer in immediately available funds. Upon receipt of the funds,
Operator will assign Gulf within seven (7) days a two and one-half percent
(2.5%) Block XXIV Participating Interest and a two percent (2%) TEA Interest by
means of a Deed of Assignment substantially in the form of Exhibits A and B.
Full and timely payment and Gulfs timely performance under Sections 3.01 to 3.07
is a condition precedent to Operator's obligation to assign and Gulfs right to
any future assignment, but Gulf shall have no obligation or liability for
failure to pay any amount under this Section 3.08.
 
3.09 January 15. 2011.  If Gulf exercises its options under Sections 3.07 and
3.08, on or before January 15, 2011, (or such later date as may be mutually
agreed by the Parties in a manually signed writing (not email or electronic
signature)) Gulf shall have the right, but not the obligation, to pay $1,100,000
to Operator by wire transfer in immediately available funds. Upon receipt of the
funds, Operator will assign Gulf within seven (7) days a five percent (5%) Block
XXIV Participating Interest and a four percent (4%) TEA Interest by means of a
Deed of Assignment substantially in the form of Exhibits A and B.  Full and
timely payment and Gulfs timely performance under Sections 3.01 to 3.08 is a
condition precedent to Operator's obligation to assign and Gulfs right to any
future assignment, but Gulf shall have no obligation or liability for failure to
pay any amount under this Section 3.09.
 
3.10 Silas Rework.   If Gulf exercises its options under Sections 3.07. 3.08 and
3.09. upon Gulfs timely performance under Sections 3.01 to 3.09, Gulf shall have
the right for a period of one year to re-enter and re-work the Silas well in
Block XXIV for a 50% Participating Interest upon placement of $500,000 with an
escrow agent reasonably satisfactory to Operator and written notice to Operator
of the proposed re-work plan, unless Operator provides a prior written notice of
its intent to re-enter and re-work, in which case Gulf would participate in
accordance with its then-existing Participating Interest, subject to Gulfs
approval of Operator's AFE for such work and Gulfs election to participate
therein pursuant to the terms of the Block XXIV JOA.
 
 

--------------------------------------------------------------------------------

 
3.11 JO As.  Upon Gulfs timely performance under Sections 3.01 to 3.09, the
Parties shall mutually amend the Block XXIV JOA to a satisfactory agreement.
Until such time as the Parties come to agreement to amend the Block XXIV JOA,
the existing Block XXIV JOA shall remain in place. The Parties will work in good
faith to negotiate and enter as soon as practicable after the execution of this
Novation a joint operating agreement covering the TEA Agreement and TEA Areas
and designating Operator as the operator thereunder. The joint operating
agreement so entered into is referred to in this agreement as the "TEA JOA". All
Operations conducted with respect to the TEA Area shall be conducted pursuant to
the terms of the TEA JOA, and Gulf and Operator shall be responsible for their
respective TEA Participating Interest shares of the On-Going Costs of such
Operations
 
IV. ADDITIONAL AGREEMENTS.
 
4.01 Gulf Branch Registration.   Promptly following execution of this Novation,
Gulf shall register a branch in the Republic of Peru, if required pursuant to
the laws of the Republic of Peru.
 
4.02 Payment Currency.   Payments between the Parties under this Novation shall
be made in US dollars (US $) and due and payable in Midland, Midland County,
Texas.
 
4.03 JOA Costs.   Subject to the terms of the applicable JOA, Operator shall
have the right to cash call Gulf for its Participating Interest share of
On-going Costs.  Within thirty (30) days after it receives the cash call,
subject to the terms of the applicable JOA, Gulf shall pay Operator's cash call
in immediately available funds by wire transfer to the bank account designated
by Operator. Such costs and expenses shall be considered as costs incurred under
the applicable JOA, and Gulf shall have the right to verify and audit the
On-going Costs, pursuant to the audit procedures of the applicable JOA.
 
4.04 Share of Contractor's Obligations. Gulf hereby ratifies, confirms and
accepts the terms of the Block XXIV License Contract and TEA Agreement, and Gulf
agrees to abide by and comply with the terms of the Block XXIV License Contract
and TEA Agreement to the extent of its Participating Interest.
 
4.05 Required Approvals. Promptly following the execution of this Novation, (i)
Gulf will use its reasonable efforts to qualify as an "oil company without
experience" under Peruvian law, and (ii) Operator shall request approvals from
PeruPetro S.A. and the Ministry of Energy and Mines, the Ministry of Finance and
the President of Peru, and any other applicable Governmental Entities and third
Persons required for the Initial Assignments and the Partial Reassignments
(collectively, the "Required Approvals") and shall submit all documentation
required in order to obtain such approvals. Operator shall provide Gulf a copy
of all documents submitted in connection with such requests for approval. Gulf
will cooperate with Operator in connection with such requests. Operator shall
use its best efforts to obtain the Required Approvals as soon as possible after
the execution of this Novation. Operator shall keep Gulf fully informed of all
communications with PeruPetro S.A., other Governmental Entities and third
Persons with respect to the process for obtaining such approvals. Operator will
promptly provide Gulf copies of all correspondence, notices and requests
received or made by it with respect to the Required Approvals. Until such time
as the Required Approvals are obtained, Escrow Agent shall hold the Initial
Assignments and the Partial Reassignments. Upon receipt of the Required
Approvals, the Parties shall instruct the Escrow Agent to deliver the Initial
Assignments to Gulf and the Partial Reassignments to Operator.
 
 

--------------------------------------------------------------------------------

 
4.06 Non-Operator Dealings. Gulf agrees that it will not purchase or otherwise
acquire any rights of any party (including, without limitation, East Cameron
Partners del Peru S.A.C. or Endevco Eureka del Peru S.A.C.) under the JOA or the
Block XXIV License Contract (to the extent any such rights may still exist,
which is denied by Operator) without the express written permission of Operator,
which permission shall not be unreasonably withheld, and the grant by Gulf of
the right to participate in any such purchase or acquisition on the same terms
and conditions, proportionate to the then-existing Participating Interests of
the Parties.
 
4.07 Non-Assignment and Encumbrance.    Gulf agrees that it will not sell,
assign, pledge, or encumber such Participating Interests, TEA Participating
Interest, its rights under this Novation, the Block XXIV License Contract, or
the TEA Agreement without the express written permission of Operator, which
permission shall not be unreasonably withheld. This Section 4.07 shall "run with
the land" and be expressly incorporated in all assignments of Participating
Interests of any kind.
 
4.08 Public Announcements.   No Party shall, without written consent of the
other Party, which consent shall not be unreasonably withheld, make any public
announcement relating to the subject matter of this Novation unless it is
necessary for such Party or its Affiliate to make such public announcement in
order to comply with statutory obligations or requirements of a competent,
government authority or an established stock exchange or a court having
jurisdiction in which case a copy of such public announcement shall be furnished
to the other Party prior to making such public announcement.   Without limiting
the generality of what is stated herein, any consent requested by Gulf from
Operator shall not be considered unreasonably withheld so long as Operator is
endeavoring to obtain the consent of PeruPetro for the making of any such public
announcement, which consent Operator determines in its good faith judgment is
reasonably required or desirable. Notwithstanding anything to the contrary
contained herein, Gulf shall have the right to file this Novation with the
Securities and Exchange Commission and make a filing on Form 8K in connection
herewith.   Gulf will provide Operator a copy of any such filing.
 
V. MISCELLANEOUS
 
5.01 Time.   Time is of the essence in this Novation.   There is no period to
cure any breach, and any waiver of the same will not imply waiver of future
periods.
 
 

--------------------------------------------------------------------------------

 
5.02 Headings.   The headings in this Novation are for convenient reference only
and shall not be used in the interpretation of this Novation.
 
5.03 Each Party's Expenses. Each Party shall bear its own expenses with respect
to the Assignment contemplated under this Novation.
 
5.04 Each Party's Taxes.  Each Party shall be responsible for any taxes or fees
of any kind assessed against it as a result of the Assignment.
 
5.05 Texas
Law.  This  Agreement,   including,   without  limitation,  its  validity,
interpretation, construction, performance, and enforcement (together with all of
the transactions it contemplates) shall be governed and interpreted in
accordance with the substantive laws of the State of Texas, without regard to
any principles of conflicts of law that would result in the application of the
laws of any other jurisdiction.
 
5.06 Entire Agreement. This Agreement represents the entire agreement of the
Parties and supersedes all prior written or oral agreements.   The terms are
contractual and not mere recitals. In entering into this Novation, each Party
stipulates, warrants, and represents that it, he, or she has relied on the
advice of its, his, or her own attorneys and financial advisors concerning the
legal and tax consequences of the Agreement; that its, his, or her own attorneys
have completely read and explained to it, him, or her the terms of the
Agreement; that each is a sophisticated business person with experience
negotiating these types of transactions; that no special relationship of
influence or trust existed among the Parties prior to the entry into this
Novation that caused it, him, or her to enter this Novation; that each fully
understands and voluntarily accepts the terms of the Agreement without any
duress or undue persuasion put upon it, him, or her by the other or any other
person, specifically including, but not limited to, counsel or accountants for
either Party; and that no representations, promises, or statements outside the
four corners of this Novation by the opposite Party, nor any agent, employee,
attorney, accountant, or other representative of the opposite Party has
influenced it, him, or her into entering this Novation.   Each Party has had
access to counsel and an opportunity to read, review, and revise this Novation.
The terms of this Novation are the result of the joint efforts of the Parties
and each of the same's counsel. Therefore, the Parties agree that this Novation,
and any given provision of it, should not be construed against either Party.
Each of the Parties hereto recognize and stipulate that this provision is
binding as a matter of law and fact and shall preclude said Party from asserting
that it was wrongfully induced to enter into this Novation by any
representation, promise, or agreement, or statement of a past or existing fact,
which is not found within the four corners of this Novation.
 
5.07 No Assignment. Neither this Novation, nor any of the rights, interests or
obligations hereunder, may be assigned or delegated by either Party without the
prior written consent of the opposite Party.
 
 

--------------------------------------------------------------------------------

 
5.08 No Informal Modification.   Each Party stipulates and agrees that this
Novation may be modified only in a writing signed by both Parties.
 
5.09 No Waiver. A waiver of any breach of any of the terms of this Novation
shall be effective only if in writing and signed by the Party against whom such
waiver or breach is claimed.  No waiver of any breach shall be deemed a waiver
of any other subsequent breach. The terms of this contract are not to be
interpreted, explained, or supplemented by course of performance or prior course
of dealings.
 
5.10 Further   Assurances. Each Party shall each execute such assignments,
endorsements and other instruments and documents and shall give such further
assurance as shall be reasonably necessary to perform its obligations under this
Novation.
 
5.11 Survival.   The stipulations, representations, and warranties herein shall
survive the closing and assignments contemplated herein.
 
5.12 Counterparts. This Agreement may be executed in any number of counterparts,
or with counterpart signature pages, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Novation to be signed by their
respective, duly authorized representatives.
 
 

 
Gulf United Energy del Peru, Ltd.
     
By: /s/ John B. Connally, III
 
Name: John B. Connally, III
 
Title: Attorney-in-Fact
             
Upland Oil and Gas LLC
 
Upland Oil and Gas LLC Sucursal del Peru
     
By:                                                        
 
Name:                                                        
 
Title:                                                        

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

IN WITNESS WHEREOF, the Parties have caused this Novation to be signed by their
respective, duly authorized representatives.
 
 
 

 
Gulf United Energy del Peru, Ltd.
     
By:                                                        
 
Name:                                                        
 
Title:                                                        
             
Upland Oil and Gas LLC
 
Upland Oil and Gas LLC Sucursal del Peru
     
By: /s/ Thomas E. Kelly
 
Name: Thomas E. Kelly
 
Title: Vice President

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
DEED OF ASSIGNMENT
 
This Assignment is made and entered into as of the July 31, 2010, between Gulf
United Energy del Peru Ltd. ("Gulf), as assignor, and Upland Oil and Gas LLC
Sucursal del Peru ("Upland"), as assignee.
 
WHEREAS, on March 21, 2007, PeruPetro S.A. and Upland entered into Contract for
Exploration and Exploitation of Hydrocarbons Block XXIV) ("Block XXIV License
Contract");
 
WHEREAS, capitalized terms used, but not defined, in this Assignment have the
meanings ascribed to them in the Block XXIV License Contract;
 
WHEREAS, the Block XXIV License Contract is subject to the Operating Agreement
dated July 23, 2007 between Upland, Endevco Eureka Del Peru S.A.C., and East
Cameron Partners Del Peru S.A.C (the "JOA");
 
WHEREAS, by Deed of Assignment dated March 12, 2010, Upland assigned to Gulf an
undivided 35% of the rights and obligations of the Contractor under the Block
XXIV License contract; and
 
WHEREAS, Gulf desires to assign to Upland, and Upland desires to accept, (i) an
undivided thirty percent (30%) of the rights and obligations of the Contractor
under the Block XXIV License Contract, subject to a proportionate part of the
License Override and (ii) the rights and obligations under the JOA attributable
to said thirty percent (30%) interest.
 
NOW THEREFORE, in consideration of the mutual covenants herein:
 
1. Gulf hereby assigns to Upland, and Upland hereby accepts from Gulf, (i) an
undivided thirty percent (30%) interest of the rights and obligations of the
Contractor under the Block XXIV License Contract subject to a proportionate part
of the License Override and the Pollack Net Production Interest and (ii) the
rights and obligations under the JOA attributable to said thirty percent (30%)
interest (said interests are hereinafter referred to as the "Assigned
Interest").
 
2. Upland hereby assumes all obligations with respect to the Assigned Interest
arising after the date of this Assignment.
 
3. Upland will continue being the Operator under the Block XXIV License
Contract.
 
4. This Assignment shall be effective as from the date first set forth above.
 
5. This Assignment shall be governed by and interpreted in accordance with the
laws of the State of Texas, United States of America except to the extent the
laws of any other jurisdiction are mandatorily applicable.
 
 

--------------------------------------------------------------------------------

 
TO HAVE AND TO HOLD the Assigned Interest together with all rights,
hereditaments and appurtenances thereto belonging, unto Upland, its successors
and assigns forever, and Gulf does hereby bind itself and its successors to
warrant and forever defend the Assigned Interest unto Upland, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through or under Grantor, but not otherwise.
 
 
IN WITNESS WHEREOF, Upland and Gulf have caused this Assignment to be signed by
their respective, duly authorized representatives as of the date first above
written.
 

 
Gulf United Energy del Peru, Ltd.
 
 
By:                                                     
 
Name:                                                     
 
Title:                                                     
 
 
Upland Oil and Gas LLC
 
Upland Oil and Gas LLC Sucursal del Peru
 
 
By:                                                      
 
Name:                                                     
 
Title:                                                     

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DEED OF ASSIGNMENT
 
Regional Studies Agreement Areas I, II, III and IV
 
This Assignment is made and entered into as of July 31, 2010, between Gulf
United Energy del Peru Ltd. ("Gulf), as assignor, and Upland Oil and Gas LLC
Sucursal del Peru ("Upland") as assignee.
 
WHEREAS, on February 28, 2008, PeruPetro S.A. and Petron Resources S.A. and
Upland Oil and Gas LLC Sucursal del Peru entered into Regional Studies Agreement
(the "TEA Agreement") covering Areas I, II, III and IV ("TEA Areas");
 
WHEREAS, capitalized terms used, but not defined, in this Assignment have the
meanings ascribed to them in the TEA Agreement;
 
WHEREAS, by Deed of Assignment dated March 12, 2010, Upland assigned to Gulf an
undivided 35% interest in the rights and obligations of the Company under the
TEA Agreement; and
 
WHEREAS, Gulf desires to assign to Upland, and Upland desires to accept, an
undivided thirty-three percent (33%) of the rights and obligations under the TEA
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants herein:
 
1. Gulf hereby assigns to Upland, and Upland hereby accepts from Gulf, an
undivided thirty-three percent (33%) interest in the rights and obligations of
the Company under the TEA Agreement, subject only to a proportionate part of the
TEA Override (said interest is hereinafter referred to as the "Assigned
Interest").
 
2. Upland hereby assumes all obligations with respect to the Assigned Interest
arising after the date hereof.
 
3. Upland will continue being the Operator under the TEA Agreement.
 
4. This Assignment shall be effective as from the date first set forth above.
 
5. This Assignment shall be governed by and interpreted in accordance with the
laws of the State of Texas, United States of America except to the extent laws
of any other jurisdiction are mandatorily applicable.
 
TO HAVE AND TO HOLD the Assigned Interest together with all rights,
hereditaments and appurtenances thereto belonging, unto Upland, its successors
and assigns forever, and Gulf does hereby bind itself and its successors to
warrant and forever defend the Assigned Interest unto Upland, its successors and
assigns against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through or under Grantor, but not otherwise.
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Upland and Gulf have caused this Assignment to be signed by
their respective, duly authorized representatives as of the date first above
written.
 

 
Gulf United Energy del Peru, Ltd.
 
 
By:                                                     
 
Name:                                                     
 
Title:                                                     
 
 
Upland Oil and Gas LLC
 
Upland Oil and Gas LLC Sucursal del Peru
 
 
By:                                                     
 
Name:                                                     
 
Title:                                                     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.03
 
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF OPERATOR
 
Operator hereby represents and warrants to Gulf as of the date of execution
hereof and the Effective Date of this Novation as follows:
 
a.            Operator has been advised and understands that the Stock has not
been registered or qualified under the United States Securities Act of 1933, as
amended (the "Securities Act"), or under the laws of any applicable state
jurisdiction, on the basis that the Stock is being offered and issued to
Operator pursuant to this Agreement in accordance with exemptions from
registration and qualification provided by applicable laws, rules, and
regulations and that, in this connection, Gulf is relying on the representations
and warranties of Operator set forth in this Section 2.02.
 
b.            Operator is acquiring the Stock for investment purposes only, for
its own account and not with a view to, or for sale in connection with, any
distribution thereof in violation of federal or state securities laws, rules, or
regulations.
 
c.            Operator is an "accredited investor" within the meaning of Rule
501 (a) under the Securities Act and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks associated with its acquisition of the Stock.
 
d.            Operator is able to bear the economic risk associated with its
acquisition of the Stock.
 
e.            Operator understands that the shares of Stock are "restricted
securities" as defined in Rule 144(a)(3) under the Securities Act, and that the
Stock cannot be resold without registration under the Securities Act or an
exemption from such registration; Operator is familiar with the provisions of
Rule 144, which sets forth the terms and conditions upon which restricted
securities may be publicly resold; Operator understands that, among other
requirements, Rule 144 imposes a six-month holding period as a condition to the
public resale of restricted securities under Rule 144.
 
f.            Operator consents to the placement of a legend on any certificate
or other document evidencing the Stock that such securities have not been
registered under the Securities Act or any state securities laws, rules, or
regulations and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement. Operator is aware
that Gulf will make a notation in its appropriate records with respect to the
restrictions on the transferability of such securities. The legend to be placed
on each certificate shall be in form substantially similar to the following:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES OR
"BLUE SKY LAWS," AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT OR COMPLIANCE WITH RULE 144 PROMULGATED
UNDER SUCH ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED."
 
g.         Operator has carefully reviewed all of Gulfs filings made with the
Securities and Exchange Commission and has been furnished by Gulf with all
information regarding Gulf, and any additional information that Operator has
requested or desired to know, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of Gulf concerning Gulf. Operator has independently evaluated
the merits of its decision to acquire the Stock, and Operator confirms that it
has relied solely upon its own independent investigation made by it and its
legal counsel and advisors in making its decision to acquire the Stock. Gulf
does not make any express or implied representations or warranties (written or
oral) to Operator regarding the future value or performance of the Stock, the
advisability of acquiring the Stock, or the financial condition, results of
operations, business, or prospects of Gulf.
 
 

--------------------------------------------------------------------------------

 